—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Motor Vehicles, dated September 1, 1992, which affirmed the decision of an Administrative Law Judge, finding that the petitioner had refused to submit to a chemical test for the purpose of determining the alcoholic content of his blood, revoking the petitioner’s driver’s license, and imposing a $200 civil penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Commissioner of the Department of Motor Vehicles to revoke the petitioner’s driver’s license is supported by substantial evidence. Although conflicting evidence was adduced at the hearing, it was for the Administrative Law Judge to weigh the conflicting evidence and assess the credibility of the witnesses. We may not substitute our judgment for that of the Administrative Law Judge when, as here, the testimony of the witnesses is not incredible as a *638matter of law (see, Matter of Gatto v Adduci, 182 AD2d 760; Matter of Lloyd v County of Suffolk Police Dept., 141 AD2d 644; Matter of Leavy v Commissioner of Motor Vehicles of State of N. Y., 141 AD2d 643; Morina v Passidomo, 109 AD2d 783). Thompson, J. P., Lawrence, Hart and Goldstein, JJ., concur.